               Case 1:20-cv-03650-KPF Document 83 Filed 02/09/21 Page 1 of 1


                           KEENAN & BHATIA, LLC
           90 Broad Street, Suite 200                             929 Walnut Street, Suite 5107
             New York, NY 10004                                     Kansas City, MO 64106
              Tel: (917) 975-5278                                     Tel: (816) 809-2100

                                         www.keenanbhatia.com

      BY CM/ECF

      February 9, 2021

      The Honorable Katherine Polk Failla
      United States District Judge
      Southern District of New York

             RE:     Azor-El, et al. v. City of New York, et al., 1:20-cv-03650-KPF (and related cases)
                     Letter Regarding Pro Hac Vice Admission of Sonal Bhatia

      Dear Judge Failla:

      This firm represents various Plaintiffs in this pending set of consolidated cases regarding
      conditions at Rikers Island. My partner, Sonal Bhatia, is seeking admission pro hac vice.

      Ms. Bhatia is a member in good standing of the state bars of Missouri and New Mexico, and meets
      all requirements for admission pro hac vice.

      We have obtained a certificate of good standing from Missouri, but despite several inquiries, have
      not received one back yet from New Mexico.

      Given the time-sensitive nature of this proceeding, my partner will be moving orally for admission
      pro hac vice at the hearing tomorrow, as permitted in situations where time does not permit a
      written motion.1

      We are filing proposed orders for the Court’s consideration. Defendants have confirmed that they
      have no opposition to the admission of Ms. Bhatia pro hac vice.

      Respectfully submitted,

      KEENAN & BHATIA, LLC
        By: /s/ E.E. Keenan
      Attorney for Plaintiffs

      Cc: Counsel of Record (by ECF)


1
    https://www.nysd.uscourts.gov/attorney/prohac
